19-10926-tmd Doc#130 Filed 10/21/19 Entered 10/21/19 15:30:21 Main Document Pg 1 of
                                         5
19-10926-tmd Doc#130 Filed 10/21/19 Entered 10/21/19 15:30:21 Main Document Pg 2 of
                                         5
19-10926-tmd Doc#130 Filed 10/21/19 Entered 10/21/19 15:30:21 Main Document Pg 3 of
                                         5
19-10926-tmd Doc#130 Filed 10/21/19 Entered 10/21/19 15:30:21 Main Document Pg 4 of
                                         5
19-10926-tmd Doc#130 Filed 10/21/19 Entered 10/21/19 15:30:21 Main Document Pg 5 of
                                         5
